UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8030


DERICK L. SINGLETON,

                Petitioner - Appellant,

          v.

STATE OF SOUTH     CAROLINA;    WARDEN   OF   PERRY   CORRECTIONAL
INSTITUTION,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry F. Floyd, District Judge.
(0:08-cv-01900-HFF)


Submitted:   March 30, 2010                   Decided:   April 5, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derick L. Singleton, Appellant Pro Se.   James Anthony Mabry,
Assistant  Attorney  General,  Donald  John  Zelenka,  Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Derick       L.    Singleton          seeks     to    appeal         the     district

court’s    order     accepting        the     recommendation            of    the    magistrate

judge   and    denying         relief    on     his     28    U.S.C.          §    2254       (2006)

petition.      The order is not appealable unless a circuit justice

or   judge    issues      a    certificate         of   appealability.                  28    U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a       substantial       showing           of    the       denial       of     a

constitutional        right.”          28     U.S.C.       § 2253(c)(2)            (2006).            A

prisoner      satisfies         this        standard         by        demonstrating              that

reasonable     jurists         would     find       that     any        assessment           of     the

constitutional       claims      by     the    district       court       is      debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                           We have

independently reviewed the record and conclude that Singleton

has not made the requisite showing.                           Accordingly, we deny a

certificate     of     appealability           and      dismiss         the       appeal.            We

dispense      with    oral       argument       because           the    facts       and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                        DISMISSED

                                               2